Citation Nr: 1105950	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative joint disease of the lumbar spine; facet 
joint injury of L5 and S1.


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from May 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Upon review, the Board finds that remand is necessary for further 
development.

The Veteran contends that he has a low back disorder from an 
injury that he sustained during active service.  Specifically, he 
states that while on border patrol one night, his unit was 
attacked, causing him to fall over a large rock and land on his 
back.  That incident occurred in Korea in September 1966.   

The official service department records show that the Veteran had 
service in Korea from July 1966 to March 1968.  His assertions of 
an injury during combat are consistent with the circumstances, 
conditions, or hardships of such service.  See 38 U.S.C.A. § 
1154(b).  Thus, his statements as to the fall are accepted as 
fact.  The question for consideration is whether a current low 
back disability is related to such in-service injury.

In connection with his present claim, a VA medical examination 
was conducted in September 2009.  The VA examiner reviewed the 
pertinent evidence, including the Veteran's assertion of an 
injury during combat.  The VA examiner concluded that it was less 
likely than not that the Veteran's current low back disorder, 
manifested by degenerative joint disease of the lumbar spine, was 
related to his combat injury. 

The Board finds that the September 2009 VA examination is 
inadequate to decide the claim.  Indeed, the record on appeal 
reasonably raises an alternative theory of entitlement.  In 
particular, the Veteran is presently service-connected for 
posttraumatic stress disorder (PTSD).  The Veteran contends that 
a low back disorder is proximately due to or aggravated by the 
service-connected PTSD.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet App. 439 (1995).  For example, in a December 1991 
statement, the Veteran indicates that his "physical 
abnormalities are directly connected to (the) psychological 
problems..."

The Board must adjudicate all theories of entitlement reasonably 
raised by the record, including a liberal reading of a Veteran's 
statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 
(2008).

Here, the September 2009 VA examiner did not offer an opinion 
addressing whether it is at least as likely as not that the 
Veteran has a low back disorder caused or aggravated by his 
service-connected PTSD.  "[O]nce the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the 
September 2009 VA examination is inadequate.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development 
warranted by a complete review of the record, 
the RO should arrange for the Veteran's 
claims folder to be returned to the VA 
examiner who prepared the September 2009 VA 
examination report (or a suitable substitute 
if the VA examiner is unavailable) for the 
purpose of preparing an addendum opinion.

The entire claims file, including a copy of 
this remand, must be made available to the VA 
examiner for review. Accordingly, the VA 
examiner should once more review the 
pertinent evidence.  Then, based on the 
examination results, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the diagnosed lower back disorder was 
either (a) caused or (b) aggravated by (i.e., 
permanently worsened beyond the natural 
progression of the disorder), as a 
consequence of the Veteran's service-
connected PTSD.   

In making this determination, the examiner is 
asked to discuss the post-service psychiatric 
treatment records showing complaints of low 
back pain made worse by tension.

The VA examiner should prepare a report 
setting forth all examination findings. It is 
imperative that the VA examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement. If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


